Case 2:19-cv-05026-AMD-ARL Document 77 Filed 10/20/20 Page 1 of 3 eeplaw.com
                                                                  PageID #: 834
                                                                              80 Pine Street, 38th Floor
                                                                              New York, New York 10005
                                                                              T. 212.532.1116 F. 212.532.1176

                                                                              New Jersey Office
                                                                              576 Main Street, Suite C
                                                                              Chatham, New Jersey 07928

                                                                              JOHN ELEFTERAKIS*
                                                                              NICHOLAS ELEFTERAKIS
                                                                              RAYMOND PANEK

                                                                              OLIVER R. TOBIAS
                                                                              JEFFREY B. BROMFELD
                                                                              FAIZAN GHAZNAVI
                                                                              GABRIEL P. HARVIS
                                                                              BAREE N. FETT
                                                                              STEPHEN KAHN
                                                                              EVAN M. LA PENNA
                                           October 20, 2020                   KRISTEN PERRY – CONIGLIARO
                                                                              AIKA DANAYEVA
                                                                              ARIANA ELEFTERAKIS
                                                                              MICHAEL INDELICATO
 BY ECF                                                                       MICHAEL MARRON
                                                                              DOMINICK MINGIONE
 Honorable James Orenstein                                                    MARK NEWMAN
                                                                              AGGELIKI E. NIKOLAIDIS
 United States Magistrate Judge                                               JOSEPH PERRY
                                                                              MARIE LOUISE PRIOLO *
 Eastern District of New York                                                 KEYONTE SUTHERLAND
 225 Cadman Plaza East                                                        WAYNE WATTLEY

 Brooklyn, New York 11201                                                     *Also Admitted In New Jersey



        Re:    Galloway v. County of Nassau, et al., 19 CV 5026 (AMD) (JO)

 Your Honor:

        I represent plaintiff in the above-referenced matter. I write to respectfully provide
 a status report in accordance with the Court’s order dated September 22, 2020 and to
 respectfully request: 1) an extension of discovery; and 2) leave to amend the complaint.
 This application is made on consent, with the exception of the request for leave to
 amend, which is opposed by the Village of Hempstead defendants.

 Status Report

        If it should please the Court, the parties have worked diligently and
 cooperatively to complete fact discovery in this important wrongful conviction action.
 Document discovery is largely complete, with the parties having exchanged
 interrogatory responses and more than 15,000 pages of records. Additionally, plaintiff
 has responded to the Nassau County defendants’ requests for admission and was
 deposed. As of this writing, plaintiff has conducted four non-party and seven party
 depositions, with six additional depositions scheduled before the Rule 16 deadline of
 November 2, 2020, including two Fed. R. Civ. P. 30(b)(6) witnesses. The parties are
 presently attempting to schedule an additional eight depositions between October 23
 and October 29, 2020.
Case 2:19-cv-05026-AMD-ARL Document 77 Filed 10/20/20 Page 2 of 3 PageID #: 835

 Hon. James Orenstein
 Oct. 20, 2020

 Request to Extend Discovery

        This case involves events spanning over a decade, including the crime, initial
 investigation, Mr. Galloway’s arrest, prosecution and conviction and the
 reinvestigation, identification of the actual perpetrator and plaintiff’s exoneration on
 the DA’s motion. The commencement of discovery in the instant action roughly
 coincided with the onset of the coronavirus pandemic last Spring, which impeded
 defendants’ access to records and delayed their discovery responses. See DE #65, 71, 73,
 75. Consequently, and despite intensive efforts, there are not enough days remaining in
 the schedule to complete all fact depositions by the November 2nd deadline. The parties
 have thus conferred and respectfully request a thirty-day extension of the existing
 schedule, as follows:

        Fact discovery to be completed by:                December 2, 2020
        Plaintiff’s expert disclosures due by:            February 4, 2021
        Defendants’ expert disclosures due by:            April 5, 2021
        All discovery to be completed by:                 May 5, 2021
        Dispositive motion process started by:            June 7, 2021
        Joint pre-trial order due by:                     July 2, 2021

        This is the parties’ first request to extend discovery.

 Motion for Leave to Amend

        During the recent deposition of Nassau County Detective Charles DeCaro it was
 revealed that a Village of Hempstead police supervisor, Joseph Sortino, consulted with
 DeCaro and participated in the preparation and filing of felony charging documents
 against Mr. Galloway. See Felony Complaints, annexed hereto as Exhibit 1. Mr.
 Galloway contends that these documents were filed in the absence of probable cause
 and that they contain demonstrably false allegations, including that plaintiff confessed.
 Plaintiff respectfully submits that such conduct, if proven, will suffice to establish §
 1983 liability against Sortino in this circuit. See, e.g., Cameron v. City of New York, 598
 F.3d 50, 63 (2d Cir. 2010) (“As a matter of law, Ramos and Rivera’s filing of
 the Criminal Court Complaint ‘initiated’ the prosecution against Cameron.”) (citation
 omitted); Ricciuti v. N.Y.C. Transit Auth., 124 F.3d 123, 130 (2d Cir. 1997) (“When
 a police officer creates false information likely to influence a jury’s decision and forwards
 that information to prosecutors, he violates the accused’s constitutional right to a fair



                                              2
Case 2:19-cv-05026-AMD-ARL Document 77 Filed 10/20/20 Page 3 of 3 PageID #: 836

 Hon. James Orenstein
 Oct. 20, 2020

 trial, and the harm occasioned by such an unconscionable action is redressable in an
 action for damages under 42 U.S.C. § 1983.”).

         Accordingly, last week plaintiff prepared and circulated to opposing counsel a
 proposed amendment adding Sortino as a defendant and factual allegations relating to
 the filing of the felony complaints. See Proposed Third Amended Complaint, annexed
 hereto as Exhibit 2; Change Report, annexed hereto as Exhibit 3 (indicating changes to
 the pleading). The Nassau County defendants have consented to the amendment but
 the Hempstead defendants oppose it.

        Plaintiff respectfully acknowledges that the Rule 16 deadline has elapsed, but
 submits that good cause for the amendment nevertheless exists, given that the statute of
 limitations has not expired, discovery is ongoing, defendants will not be prejudiced and
 plaintiff has acted with diligence and in good faith. See, e.g., Zeller v. PDC Corp., 13
 CV 5035 (ARR) (JO), 2015 WL 1223719, *2 (E.D.N.Y. Mar. 17, 2015) (granting
 leave to amend over opposition where plaintiff acted in good faith and defendants were
 not prejudiced); see also DE #65, 71, 73, 75 and order dated August 27, 2020 (denying
 motion to extend amendment deadline “without prejudice to the plaintiff’s right to seek
 leave to amend if and when he succeeds in securing disclosures from the defendants that
 reveal a basis for the proposed amendment”).

        In light of the foregoing, the parties respectfully request that the Court review
 and endorse the revised proposed discovery schedule set forth above and plaintiff
 respectfully requests that the Court grant him leave to file Exhibit 2.

         Thank you for your consideration of this request.

                                          Respectfully submitted,

                                          Gabriel P. Harvis

 Encl.

 cc:     Defense Counsel




                                            3
